                                      Case 2:19-cv-01624-GMN-VCF Document 32 Filed 12/11/19 Page 1 of 2



                                  1   MCNUTT LAW FIRM, P.C.
                                      Daniel R. McNutt, Esq., Bar No. 7815
                                  2   Matthew C. Wolf, Esq., Bar No. 10801
                                      625 South Eighth Street
                                  3   Las Vegas, Nevada 89101
                                      Tel.: (702) 384-1170 / Fax.: (702) 384-5529
                                  4   drm@mcnuttlawfirm.com
                                      mcw@mcnuttlawfirm.com
                                  5
                                      LOEB & LOEB LLP
                                  6   Daniel A. Platt, Esq. (PHV appl. forthcoming)
                                      Terry D. Garnett, Esq. (admitted pro hac vice)
                                  7   Donald A. Miller, Esq. (admitted pro hac vice)
                                      10100 Santa Monica Blvd., Suite 2200
                                  8   Los Angeles, CA 90067
                                      Tel: 310.282.2000 / Fax: 310.282.2200
                                  9   dplatt@loeb.com
                                      tgarnett@loeb.com
                           10         dmiller@loeb.com
                                      Counsel for Defendants Cachet Financial Services
                           11         and Financial Business Group Holdings

                           12                                         UNITED STATES DISTRICT COURT

                           13                                              DISTRICT OF NEVADA

                           14         SARAH SIMMONS, an individual; AARON                  Case No.: 2:19-cv-01624-GMN-VCF
                                      MCALLISTER, an individual; ROI-IT, LLC, a
                           15         Nevada limited liability company on behalf of
                                      themselves and all others similarly situated,          STIPULATION TO SET BRIEFING
                           16                                                                 SCHEDULE FOR DEFENDANTS’
                                                      Plaintiffs,                                 MOTION TO DISMISS
                           17
                                               v.
                           18
                                      CACHET FINANCIAL SERVICES, et al.,
                           19
                                                      Defendants.
                           20
                           21                  This stipulation is entered into by Plaintiffs Sarah Simmons, Aaron McAllister, and ROI-IT,

                           22         LLC (collectively, “Plaintiffs”), on the one hand, and Defendants Cachet Financial Services

                           23         (“Cachet”) and Financial Business Group Holdings (“FBG” and together with Cachet,

                           24         “Defendants”), on the other hand, by and through their respective counsel, with reference to the

                           25         following facts and recitals:

                           26                  a)     Plaintiffs filed their first amended complaint on December 9, 2019;

                           27                  b)     The existing deadline for Defendants to respond to Plaintiffs’ complaint is December

                           28         23, 2019;

                                                                                               STIPULATION TO SET BRIEFING SCHEDULE FOR
      Loeb & Loeb
A Limited Liability Partnership
                                      18534857.1                                    1                    DEFENDANTS’ MOTION TO DISMISS
    Including Professional            234071-10003
         Corporations
                                      Case 2:19-cv-01624-GMN-VCF Document 32 Filed 12/11/19 Page 2 of 2



                                  1            c)     Defendants have represented to Plaintiffs that, in response to the first amended

                                  2   complaint, they intend to file a motion to dismiss, or, in the alternative, to transfer venue or for a

                                  3   more definite statement;

                                  4            d)     To accommodate the parties’ holiday, travel, and work schedules, the parties have

                                  5   agreed to set a briefing schedule for Defendants’ motion;

                                  6            e)     This Court previously granted an extension to respond to the original complaint on

                                  7   October 25, 2019 (ECF No. 24).

                                  8            f)     Defendants have not previously requested an extension of the deadline to respond to

                                  9   the first amended complaint.

                           10                  NOW, THEREFORE, the parties hereby stipulate and agree, subject to Court approval, to

                           11         set the following briefing schedule for Defendants’ motion in response to the first amended

                           12         complaint:

                           13                         •     Opening Motion:         January 8, 2020

                           14                         •     Opposition:             January 31, 2020

                           15                         •     Reply:                  February 10, 2020

                           16                  Nothing in this stipulation shall be construed as a waiver or relinquishment of any party’s

                           17         rights, remedies, objections, or defenses, all of which are expressly reserved.

                           18          DATED December 11, 2019.                              DATED December 11, 2019.
                           19                                                                SEMENZA KIRCHER RICKARD
                                       MCNUTT LAW FIRM, P.C.
                           20
                                       /s/ Dan McNutt                   .                    /s/ Lawrence J. Semenza, III             .
                           21          Daniel R. McNutt, Esq. (SBN 7815)                     Lawrence J. Semenza, III, Esq. (SBN 7174)
                                                                                             Christopher D. Kircher, Esq. (SBN 11176)
                                       Matthew C. Wolf, Esq. (SBN 10801)                     Jarrod L. Rickard, Esq. (SBN 10203)
                           22          625 South Eighth Street                               Katie L. Cannata, Esq. (SBN 14848)
                                       Las Vegas, Nevada 89101                               10161 Park Run Drive, Suite 150
                           23          Counsel for Defendants Cachet Financial               Las Vegas, Nevada 89145
                           24          Services and Financial Business Group Holdings        Counsel for Plaintiffs
                                                                     IT IS SO ORDERED.
                           25
                                                                                12 day of December, 2019.
                                                                     Dated this ____
                           26
                           27
                                                                     ___________________________________
                           28                                        Gloria M. Navarro, District Judge
                                                                     UNITED STATES DISTRICT COURT
                                                                                                STIPULATION TO SET BRIEFING SCHEDULE FOR
      Loeb & Loeb
A Limited Liability Partnership
                                      18534857.1                                    2                     DEFENDANTS’ MOTION TO DISMISS
    Including Professional            234071-10003
         Corporations
